DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is in condition for allowance except for the following formal matters:

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 			[0133] discloses “third DBR layer 110b” and “third DBR layer 110c”.   			[0293] discloses third DBR layer 1110b” and “third DBR layer 1110c”.
Appropriate correction is required.

Claim Objections
Claims 11, 20, 24-25, and 32 are objected to because of the following informalities:  											As to claim 11, the limitation “the optical axis direction” lacks antecedent basis.		As to claim 20, the limitation “perpendicular to the optical axis” appears to read “perpendicular to the optical axis direction”. 								As to claim 24, the limitation “wherein the first bonding pad is electrically connected with the first conductivity type DBR layer” is already recited and is redundant.		As to claim 25, the limitation “wherein the second bonding pad is electrically connected with the second DBR layer and the fourth DBR layer” is already recited and is redundant.												As to claim 32, the limitation “an optical axis direction” appears to read “the optical axis direction”.		   															
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Nakanishi (US 2004/0041753 A1).								Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815